Citation Nr: 1609156	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder.

2.  Entitlement to service connection for chronic kidney disease, to include as due to an anthrax vaccination, and to include as due to nonsteroidal anti-inflammatory drugs.

3.  Entitlement to service connection for hypertension, to include as due to chronic kidney disease.

4.  Entitlement to service connection for gastroesophageal reflux disease, to include as due to chronic kidney disease.

5.  Entitlement to an initial disability rating in excess of 10 percent for migraines.

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her husband, and her daughter


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to September 1998 and from October 2003 to February 2004, with subsequent service in the Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

As an initial matter, the Board notes that in March 2003, the Veteran claimed entitlement to service connection for a right knee disorder, which she alleged was incurred during her first period of service from May 1998 to September 1998.  Her current claim for entitlement to service connection for a right lower extremity disorder, to include her right knee, is based on her statements that she injured her right leg during basic training during her second period of active duty service, from October 2003 to February 2004.  Accordingly, the Board finds that the Veteran's current claim for a right lower extremity disorder is not the same as her previously denied claim for a right knee disorder, and therefore, no analysis of whether new and material evidence has been received to reopen a previously denied claim is required.

In March 2015, the Veteran filed a claim for an increased rating for her back disorder.  The RO has not addressed this issue, and therefore, the Board does not have jurisdiction of it.  Accordingly, it is referred to the RO for appropriate disposition.


REMAND

The evidence of record reflects that the Veteran applied for disability benefits with the Social Security Administration (SSA) and that her claim was denied.  The RO has not attempted to obtain these records and must do so on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  The RO must also obtain and associate with the evidence of record all outstanding VA treatment records from June 2013 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Service Connection for a Right Lower Extremity Disorder

The Veteran contends that she injured her right lower extremity during her second period of active duty service during Basic Training.  At the June 2012 VA examination, the examiner diagnosed right anserine bursitis, by history, from May 2004, yet indicated that there was no current clinical or radiological objective medical evidence of a right knee or right leg disorder.  The examiner found the examination of the knee was normal, including full range of motion without pain.  The examiner also noted normal x-rays, however, it does not appear any radiological testing was performed at that examination.  A February 2010 VA treatment note, however, reveals that a July 2006 magnetic resonance imaging (MRI) of the Veteran's right knee demonstrated minimal thinning of the articular cartilage in the medial compartment, suggestive of early degenerative change.  As this evidence conflicts with the June 2012 VA examiner's findings, a new VA examination is required, to include radiological imaging, and the examiner must provide an opinion regarding any right lower extremity disorder diagnosed during the appeal period, to include degenerative changes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Service Connection for Chronic Kidney Disorder

The Veteran contends that her chronic kidney disease is due to her active duty service.  She believes her chronic kidney disease could be due to high doses of Motrin she was prescribed for a right lower extremity injury she incurred during her second period of active duty service.  In the alternative, the Veteran contends her chronic kidney disease was caused by an anthrax vaccination she received during her first period of active duty service, and in December 2012, she submitted for VA's consideration a 2004 article published by the Food and Drug Administration titled "Adverse Effects Following Anthrax Vaccine Reported to the Vaccine Adverse Event Reporting System."  The Veteran's service treatment records confirm she received an anthrax vaccination during her first period of active duty service in May 1998.

The Veteran was afforded a July 2012 VA examination and a VA examiner opined that the Veteran's "development of chronic kidney disease is less likely as not related to the ibuprofen/Motrin she received for knee and back pain in 2008-2009" and that it was also unrelated to "treatment she received post service for her right knee."  Although the examiner provided a lengthy and comprehensive rationale for that opinion, the Board finds it is inadequate and that a new VA examination and opinion is required.  First, the Veteran has alleged she injured her right knee during her second period of active duty service in November 2003 and that she began taking Motrin as prescribed by VA at that time, not beginning in 2008 as the examiner's opinion reflects.  Second, this opinion fails to consider whether the Veteran's chronic kidney disease was caused by an anthrax vaccination she received during her first period of active duty service.  Accordingly, a new VA examination and opinion is required.

Service Connection for Hypertension & Gastroesophageal Reflux Disease (GERD)

The Veteran contends that she has high blood pressure and GERD due to her kidney disorder and the high doses of medication she is required to take for her kidney disorder.  Although VA has obtained examinations and opinions with regard to these issues, those opinions do not take into account the identified outstanding SSA records.  Upon receipt of those records, new VA medical opinions are required.  

Increased Rating for Migraines

At her November 2015 hearing before the Board, the Veteran testified that the number of migraines she experienced in any given month varied, and that some months she experienced migraines approximately half of the days in the month.  At her last VA examination in July 2012, the Veteran reported experiencing migraines approximately twice a month.  Accordingly, the Veteran's claim must be remanded to afford her a new VA examination to determine the current severity of her migraines.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity).

Total Disability Rating Based on Individual Unemployability (TDIU)

At her November 2015 hearing before the Board, the Veteran stated she had not worked since 2011.  While employed at her previous job as a school bus driver, the Veteran testified that she missed two to three weeks of work at a time because her kidney disease "cripple[d] her," and that if she had a migraine she was unable to go to work because it was dangerous to drive.  Accordingly, the Veteran has raised the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  The Board finds that this claim must also be remanded so it may be considered with the above remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Additionally, a VA examination and an opinion on the functional impairment caused by the Veteran's service connected disabilities is required.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request:

* The Veteran's Social Security Administration records; and

* The Veteran's outstanding VA treatment records dated June 2013 to the present.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any right lower extremity disorder found is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include radiological imaging.  The electronic claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed right lower extremity disorder is due to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination is based.

The examiner must provide an opinion for each right lower extremity disorder diagnosed during the appeal period, to include diagnoses based on radiological testing.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any chronic kidney disease or related kidney disorder found is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed chronic kidney disease or related kidney disorder is due to the Veteran being prescribed high doses of ibuprofen/Motrin for a right lower extremity disorder.  The examiner must state upon what specific evidence this determination is based.

* Whether any currently or previously diagnosed chronic kidney disease or related kidney disorder is due to an anthrax vaccination administered to the Veteran in May 1998.  The examiner must state upon what specific evidence this determination is based and the examiner must discuss the Food and Drug Administration's 2004 article titled "Adverse Effects Following Anthrax Vaccine Reported to the Vaccine Adverse Event Reporting System."

If, and only if, the examiner finds the Veteran's chronic kidney disease or any other kidney disorder is related to service, the examiner must also state:

* Whether the Veteran's hypertension is due to her chronic kidney disease or any other kidney disorder.  The examiner must state upon what specific evidence this determination is based.

* Whether the Veteran's GERD is due to her chronic kidney disease or any other kidney disorder.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded the appropriate VA examination to determine the current severity of her service-connected migraines.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.

The examiner must discuss the frequency and nature of the Veteran's migraines and whether they are prostrating in nature and, if so, the average number of prostrating headaches the Veteran experiences each month and the extent that they cause functional and occupational impairment.

5.  The Veteran must then be afforded a VA examination to determine the functional impairment caused by her service-connected disabilities.  The electronic claims file must be made available to the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must discuss in detail the functional impairment caused by her service-connected disabilities.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

